DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/171456 filed 2/9/21.  
Claims 15-34 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 2/9/21 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 2/9/21 are acknowledged and accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 15-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-14 and 18-23 of U.S. Patent No. 10947467.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims a method for and/or avoiding at least one deposit in a fuel system in a direct injection diesel engine, which appears to be indistinguishable over the claimed method for minimizing power loss in a direct injection diesel engine.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-24, 28-30 and 34 are rejected under 103(a) as being obvious over KRULL ET AL. (EP1541664; 6/2005) in combination with KRULL ET AL. (EP1541662; 6/2005), FEUSTEL ET AL. (EP0688796; 12/1995) and DRALLE-VOSS ET AL. (WO9606902; on IDS filed 2/9/21) in their entirety.  Hereby referred to as KRULL’664, KRULL’662, FEUSTEL and DRALLE.  
Regarding claims 15-24, 28-30 and 34:
KRULL’664 discloses copolymers Bl-B9 and Bl1, which have been produced from maleic anhydride and C14 and/or C16 alpha-olefins as co-monomers. These have been esterified with C10-C16 alcohols. The acid numbers listed in TABLE 5 indicate free -COOH- groups, and therefore the esterification is incomplete.  As can be seen in the subsequent examples, they are used as cold flow improvers in middle distillate/biodiesel fuels.  See para 67-74 and TABLES 5-9.
KRULL’664 in combination with KRULL’662 discloses copolymers B1-B5, B7, B8, B10 and B13, which have been produced from maleic anhydride and C14 and/or C16 alpha-olefins as co-monomers. These have been reacted with C8-C16 amines or di-C12 amine to produce semi-amides or amide ammonium salts, respectively (para [0064]-[0065]). The acids numbers listed in table 5 indicate free -COOH- groups.  As can be seen in the subsequent examples, they are used as cold flow improvers in middle distillate/biodiesel fuels.  See para [0063] - [0067]; tables 5-8.
KRULL’664 in combination with FEUSTEL discloses the reaction of alpha-olefin/maleic anhydride copolymers with polyetheramines. Aliphatic amine can also be used.  In examples 3 and 4, a C14/16 alpha-olefin mixture is used; the anhydride groups are reacted with a polyetheramine and a dialkylamine. The acid numbers are stated and indicate the presence of a free carboxylic acid group content. They are used as additives in middle distillates (tables).  See abstract also.
KRULL’664 in combination with DRALLE teaches in the examples Al-A6 from page 11 the reaction of C20-24 alpha-olefin/maleic anhydride copolymers with different diaminopropylalkylamines. The acid numbers are stated and indicate a certain residual acidity even though the objective is the imidisation of the anhydride function. The copolymers, which fall within the definition of the claims, are used in middle distillates (see use examples from page 13).
In conclusion, therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize DRALLE polymer mixtures and their use as additives for petroleum middle distillates, FEUSTEL reaction products of polyetheramines with polymers of alpha, beta- unsaturated dicarboxylic acids for fuels, KRULL’662 fuel oils comprising middle distillates and oils of vegetable or animal origin with improved cold properties, and KRULL’664 fuel oils comprising middle distillates and oils of vegetable or animal origin with improved cold properties to operate and function as the claimed invention, and the motivation to combine is that both KRULL’664, KRULL’662, FEUSTEL and DRALLE are from the same endeavor of fuel blend formulations with additives; and one of ordinary skilled in the art would recognize KRULL’664, KRULL’662, FEUSTEL and DRALLE compositions materials to be used according to the formulator desire.  In other words; KRULL’664 motivation is that it has now been found that by adding reaction products of Polyetheramines with polymers containing dicarboxylic acid anhydride groups Mineral oil distillates (i.e. diesel fuel) with cold flow improvers based on ethylene-vinyl ester copolymers are to offset, the paraffin crystals that precipitate on cooling stay dispersed. (See pg 2 ln 54-56); also KRULL’662 and KRULL’664motivation to combine is taught in para 1 that the mineral fuel oils (i.e. diesel fuel)  containing ingredients of plant or animal origin with improved cold properties and the use of an additive as a cold flow improver for such fuel oils; and finally DRALLE motivation to combine is taught on pg 10 ln 22-25 that the polymer mixtures are used as an additive for petroleum middle distillates, which are understood to mean petroleum, heating oil and diesel fuels with a boiling temperature of about 150 to 400 ° C, and pg 10 ln 38-43 that the polymer mixtures bring about a significant improvement in the flow properties in the cold in middle distillates, regardless of their origin, by effectively keeping precipitated paraffin crystals in suspension, so that there is no blockage of filters and lines due to deposited paraffin.  Therefore, the formula compounds can be interchangeable within the fuel composition comprising a cold flow improver additive.
Claims 25-27 and 31-33 are rejected under 103(a) as being obvious over KRULL ET AL. (EP1541664; 6/2005) in combination with KRULL ET AL. (EP1541662; 6/2005), FEUSTEL ET AL. (EP0688796; 12/1995) and DRALLE-VOSS ET AL. (WO9606902; on IDS filed 2/9/21), as applied to claims 15-24, 28-30 and 34 above are hereby incorporated, and further as evidence by HANSCH ET AL. (US PG PUB 20160272911) in their entirety.  Hereby referred to as KRULL’664, KRULL’662, FEUSTEL, HANSCH and DRALLE.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 25-27 and 31-33:
Modified KRULL’664 teaches the disclosure above, however, does not explicitly disclose where the power loss is caused by K, Zn, Ca, and/or Na ions; nevertheless, it is within the scope of modified KRULL’664 as evident by HANSCH.  HANSCH teaches in para [0028] the use of an additive for reducing the fuel consumption of direct injection diesel engines, especially of diesel engines with common rail injection systems, and/or for minimizing power loss in direct injection diesel engines, especially in diesel engines with common rail injection systems, such as, more particularly, power loss resulting from metals such as Zn, Na and/or K and compounds comprising these metals, such as salts thereof.
Again, HANSCH is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHANTEL L GRAHAM/
Examiner, Art Unit 1771

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771